United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 4, 2011 Commission File No. Exact Name of Registrant as Specified in its Charter and Principal Office Address and Telephone Number State of Incorporation I.R.S. Employer Identification Number 1-16681 The Laclede Group, Inc. 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 74-2976504 1-1822 Laclede Gas Company 720 Olive Street St. Louis, MO 63101 314-342-0500 Missouri 43-0368139 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)See Item 7.01 Item 7.01 Regulation FD Disclosure On January 4, 2011, the Company issued a press release announcing that Mr. Douglas H. Yaeger, Chairman, President andChief Executive Officerof The Laclede Group, Inc and Laclede Gas Company gave notice of his intent to retire in January 2012. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Press release dated January 4, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE LACLEDE GROUP, INC. Date: January 4, 2011 By: /s/ D. H. Yaeger D. H. Yaeger Chairman of the Board, President and Chief Executive Officer LACLEDE GAS COMPANY Date:January 4, 2011 By: /s/ D. H. Yaeger D. H. Yaeger Chairman of the Board, President and Chief Executive Officer Exhibit Index Exhibit Number Description Press release dated January 4, 2011.
